Citation Nr: 0918036	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-00 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for myositis 
ossificans of the right anterior thigh.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1969 to August 
1972.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which assigned a 10 percent rating for the 
Veteran's disability.  

When this case was before the Board in December 2008, it was 
remanded for further development.  It is now before the Board 
for further appellate action.

The Veteran's representative claims that because the January 
2009 examiner diagnosed the Veteran with myositis ossificans, 
including DVT (Deep Vein Thrombosis).  The issue of DVT is 
not before the Board at this time, but the representative 
seems to be making this claim in its informal hearing 
presentation.  The issue of DVT as secondary to myositis 
ossificans is therefore referred to the RO for appropriate 
action.  


FINDING OF FACT

The Veteran's right thigh myositis is manifested by no 
limitation of flexion; and he is able to toe-out more than 15 
degrees as well as cross his legs; but the Veteran has flare-
ups, pain and swelling as well as functional limitations due 
to his right thigh myositis.


CONCLUSION OF LAW

The criteria for an evaluation of 20 percent, and no greater, 
for right thigh myositis have been met.  38 U.S.C.A. § 1155, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. Part 4, § 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5023, 5003, 5252, 5253 
(2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeal.

The Duty to Assist

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran.  
Additionally, the Veteran has been provided necessary VA 
examinations.  The Veteran's representative claims that the 
January 2009 VA examination was inadequate as the examiner 
failed to measure adduction, external rotation, or internal 
rotation.  The Board disagrees.  The Veteran's internal and 
external rotation of his thigh was tested when the Veteran 
was asked to "toe-out".  The Veteran's adduction was tested 
when the examiner asked the Veteran to cross his right leg 
over his left.  Therefore, the Board finds that although the 
examination report does not state:  adduction or internal and 
external rotation, the Veteran's right thigh was fully 
examined, and the examination was more than adequate for 
rating purposes.  The Veteran's representative also claims 
that the examination is inadequate because the examiner 
failed to use a goinometer.  There is no way for the Board to 
determine whether the examiner used a goinometer or not.  The 
examiner conducted the necessary tests, and the Veteran 
representative does not dispute the results of the tests 
conducted but instead claims that the examiner omitted 
crucial tests.  As the examiner did not obmit necessary 
tests, as discussed above, the Board finds that the 
examination is adequate for rating purposes. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

Legal Criteria

When, as here, the Veteran timely appeals the rating 
initially assigned for his disability, VA must consider 
whether he is entitled to a "staged" rating to compensate him 
for times since the effective date of his award when his 
disability may have been more severe than at other times 
during the course of his appeal.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Not all cases will 
show all of the findings for a specific rating, especially in 
the more fully described grades of disabilities, but the 
higher of two evaluations will be assigned if the disability 
more closely approximates the criteria for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. §§ 4.7, 
4.21 (2007).  All reasonable doubt is resolved in the 
veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2008).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

In assessing the degree of disability caused by a service-
connected condition, the disorder and reports of rating 
examinations are to be viewed in relation to the whole 
history.  38 C.F.R. §§ 4.1, 4.2 (2007); see also Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2005), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2005).

Analysis

Under the regulations, 38 C.F.R. § 4.71, Diagnostic Code 
5023, myositis is to be evaluated on the basis of limitation 
of the affected part, as degenerative arthritis, except for 
gout.  Diagnostic Codes 5252 and 5253 governs the movement of 
the thigh.  Diagnostic Code 5252 affords a 10 percent rating 
for flexion limited to 45 degrees, a 20 percent rating for 
flexion limited to 30 degrees, a 30 percent rating for 
flexion limited to 20 degrees and a 40 percent rating for 
flexion limited to 10 degrees.  Diagnostic Code 5253 for 
thigh impairment affords a 10 percent rating when there is 
limitation of rotation so that the Veteran is unable to toe-
out more than 15 degrees or is unable to cross his legs.  A 
20 percent rating is warranted when abduction is limited so 
that motion is lost beyond 10 degrees. 

In the present case, the medical evidence supports an 
evaluation of 20 percent, and no greater, for the Veteran's 
right thigh disability. 

The Veteran originally injured his right thigh when he 
received a direct blow from a helmet while he was playing 
football during service.  He had marked tenderness of his 
right quadriceps with pain.  He was diagnosed with myositis 
ossificans of his right thigh.

In a May 2003 VA treatment record, the Veteran had edema of 
his right leg.

A March 2004 X-ray report notes that there was some soft 
tissue calcification anterior the mid femur.  This had a 
benign appearance and was probably the result of old myositis 
ossificans.  

In March 2004, the Veteran was afforded a VA examination.  
The Veteran reported a dull ache and cramping sensation 
during wet and cold weather particularly when he tried to 
stand from a sitting position.  The Veteran also reported 
that he still has swelling of his entire leg with standing 
during daily activities.  The examiner opined that it is not 
at least as likely as not that the traumatic leg injury and 
the DVT are related because of the time interval between 
development of the traumatic injury and the DVT.  The Veteran 
does not currently have myositis ossificans.  The examiner 
diagnosed the Veteran with status post, myositis ossificans 
with residuals soft tissue calcification anterior to the mid 
femur and status post deep vein thrombosis. 

In a November 2004 VA treatment record, the Veteran 
complained of flare-ups of his right thigh.  He explained 
that he has a "terrible tightening" sensation during flare-
ups.

In a November 2004 VA treatment record, the Veteran had edema 
of the right leg.

In March 2005, the Veteran was afforded a VA examination for 
his soft tissue calcification of the right anterior thigh.  
The Veteran reported that his right leg "freezes up and he 
is unable to move it.  He states that these symptoms are 
weather related and spontaneous.  The Veteran states that he 
does not do any lifting pushing, or pulling.  He stated that 
standing causes thigh pain as does kneeling, squatting, and 
stooping.  The Veteran reported flare-ups of the thigh with 
pain on a daily basis, which last 10-15 minutes that are 
moderate to severe.  During the flare-ups, his limitations 
are more apparent.  He has no incapacitating episodes in the 
last year.  He reported losing 7 days of work in the last 
three months due to thigh pain.  Upon examination, there was 
no evidence of thigh atrophy, and the Veteran walked without 
a limp.  He has slight tenderness on palpation of the mid 
thigh anteriorly and laterally.  There were no masses 
palpable.  There was no sensory deficit of either lower 
extremity.  His hip and knee joint motion were bilaterally 
symmetrical.  He was diagnosed with myositis ossificans of 
the right quadriceps.  The examiner noted that after 
repetitive flexion and extension activity, and testing for 
pain, weakness, and fatigability, there was no change in 
range of motion or pain pattern that was different than 
described previously.  
  
In an April 2005 VA treatment record, upon examination, the 
physician noted that the Veteran's right lower extremity is 
always much bigger than the left one. 

In a June 2005 VA treatment record, the Veteran reported that 
the swelling in his right leg is not going down by the end of 
the day like it did previously because he is on his feet 
more. 

A July 2005 outpatient treatment record notes that the 
Veteran had edema of the right thigh that is always present.  

An October 2008 X-ray report  states that there was a 
thickening/thrombus against the walls of the right proximal 
and mid-superficial femoral vein, popliteal vein, and 
peroneal vein, compatible with partial nonocclusive thrombus.  
It is noted that on the prior examination of April 2006, 
there was thickening at the wall of only the proximal right 
superficial femoral vein which suggests additional 
thickening/thrombus has developed since that examination over 
two years ago.

In January 2009, pursuant to the Board remand, the Veteran 
was afforded another VA examination.  The examiner reported 
that he was injured in 1970 during service when he sustained 
an injury to his right thigh.  The Veteran reported residual 
stiffness, swelling, and constant pain that intensifies 
during the course of the day while the Veteran is on his 
feet.  The Veteran reported missing work twice in 2008 due to 
intolerable swelling and pain of his right thigh.  The 
Veteran was receiving Percocet for pain.  The Veteran 
reported having flare-ups every three to four months that 
last for more than one month.  He also reported that he able 
to stand 15-30 minutes and walk a fourth a mile.  

Upon physical examination, the examiner noted that although 
the weight-bearing joint was affect, he had a normal gait.  
The Veteran noted that he had pain at rest in his right hip.  
The right hip and thigh were grossly normal in appearance.  
Flexion of the right hip was to 120 degrees and extension was 
to 15 degrees.  Right abduction was to 15 degrees.  He could 
cross right leg over left, and he can put his toes out more 
than 15 degrees.  There was no objective evidence of pain  or 
additional limitations following repetitive motion.  The 
examiner found that the circumference of the thighs were 20 
centimeters bilaterally.  The Veteran was using support hose 
on his right thigh.  The examiner noted that a January 2009 
X-ray report showed soft tissue calcification of the anterior 
right mid thigh with an appearance of myositis ossificans.  
In the mid right femur there was a focal anterior 
calcification.  This was faintly calcified and had distinct 
margins.  The femur, right hip and knee were otherwise 
negative.  The examiner diagnosed the Veteran with Residuals 
of myositis ossificans of the right thigh.  The examiner 
explained that the Veteran had decreased range of motion, 
recurrent DVT requiring chronic Coumadin, swelling and 
chronic pain requiring opiate analgesics.  The examiner 
opined that the Veteran's disability had a significant effect 
on his occupation due to decreased mobility, problems with 
lifting and carrying, lack of stamina, decreased strength and 
lower extremity pain.  The Veteran reported diminished speed 
and productivity as well as difficulty with bending and 
squatting and that he receives assistants from co-workers at 
this job.

Viewing the evidence in the light most favorable to the 
Veteran, the Board finds that the medical evidence 
establishes the Veteran's myositis ossificans of the right 
anterior thigh approximates a 20 percent rating due flare-up, 
swelling and pain.

The Veteran's examinations do not show limitation of motion 
under Diagnostic Codes 5252 and 5253.  In January 2009, 
flexion was to 120 degrees and therefore a 10 percent rating 
under Diagnostic Code 5252 would not be warranted.  The 
Veteran was able to toe-out more than 15 degrees as well as 
cross his legs.  Therefore a 10 percent rating under 
Diagnostic Code 5253 would not be warranted.  Also, abduction 
was to 40 degrees.  Therefore, a 20 percent rating under 
Diagnostic Code 5253 would also not be warranted.  Diagnostic 
Code 5003 states that when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application.

Although the Veteran's most recent examination does not show 
limitation of motion of the thigh, the Veteran reported 
residual stiffness, swelling, and constant pain that 
intensifies during the course of the day while the Veteran is 
on his feet.  The examination also showed significant 
functional impairment due to decreased mobility, problems 
with lifting and carrying, lack of stamina, decreased 
strength and lower extremity pain.  The Veteran also reported 
diminished speed and productivity at work as well as 
difficulty with bending and squatting.  The record shows that 
the Veteran has experienced numerous flare-ups that can last 
for a month in duration.  Several outpatient treatment 
records show that the Veteran has constant swelling of his 
right thigh.  For these reasons, the Board concludes that the 
evidence shows additional limitation of function due to 
weakness and flare-ups as to more nearly approximate a 20 
percent rating.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board does not feel that staged ratings are warranted in 
this case.  The overall disability picture shows a 20 percent 
rating is warranted.  See Fenderson, supra. 

The Board has considered whether other separate, compensable 
evaluations may be assigned for the Veteran's service-
connected right thigh disability but has found none.  Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGPREC 23-97 (July 
1, 1997; revised July 24, 1997).

Accordingly, the Board concludes that the impairment 
resulting from the Veteran's service-connected right thigh 
disability is appropriately compensated by the assignment of 
a 20 percent evaluation.  

Extraschedular Consideration

In exceptional cases an extraschedular rating may be 
provided.  38 C.F.R. § 3.321.  The threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

In this case, the Veteran's symptoms are contemplated by the 
rating criteria and DeLuca.  There is no showing that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture so as to warrant 
the assignment of an initial rating on an extraschedular 
basis.  See 38 C.F.R. § 3.321.  

The Veteran's schedular evaluations are intended to 
compensate him for considerable time lost from employment 
consistent with those evaluations.  38 C.F.R. § 4.1.  The 
Veteran reported that he had missed less than a week of work 
due to his service-connected disability in the last year.  
The evidence also does not show frequent periods of 
hospitalization or other evidence that would render 
impractical the application of the rating schedule. 

In the absence of evidence of exceptional factors for extra-
schedular ratings under 38 C.F.R. § 3.321(b)(1), the Board is 
not required to remand the claims for consideration of 
extraschedular ratings.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

An evaluation of 20 percent, and no greater, is awarded for 
myositis of the right thigh, subject to the laws and 
regulations governing the award of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


